Furches, C. J.,
concurring. I did not bear this case argued. The first I knew of it was in conference when I was told that the Court was evenly divided, and the case was stated to me. As I understand from this statement, the point of difference was as to wbether the ease fell under the decisions of Greenlee and Troxler, as the road bad provided itself with automatic couplers, when I said I thought it did, and gave my vote in favor of the plaintiff, and the opinion was in that way based on Greenlee and Troxler. And I am still of the opinion I then expressed, that if the defendant bad allowed its coupler to remain broken four or five months without repairing the breach, it was the same in effect as if it had not supplied itself with the automatic coupler. And in concurring in the opinion of the Court, it must not be understood that I do not sustain Greenlee and Troxler, and the other' opinions cited for the plaintiff sustaining the doctrine announced in those cases, for I do.
But being applied to for a rehearing, I examined the case more thoroughly than I bad done, in connection with the model of two cars with automatic couplers, and came to the conclusion that the plaintiff’s injury was not caused by the defect in the coupler, but was one of those unfortunate accidents that always have happened, and always will happen, to those engaged in such dangerous work as railroading. It would be bard for me to describe tbis coupler to one who' has not seen and examined one. But it consists of what is called “knucks” on each end of the car, which opens and shuts, something like a man’s band; and to effect the coupling, one or both of these must be open when the impact of the cars takes place, and the jar caused by tbis impact causes the bands or knucks to close. And the bolt spoken of is a small key or pin which falls when the knucks are closed, and prevents them from opening until this bey or pin is raised. The wire spoken of as being broken attaches to this pin at one *575end, and a crank at the other end. This pin can only be raised by the hand, when this chain is broken. But raising the pin with the chain and crank, or with the hand, does not open the knucks — this can only be done with the hand, and necessitates the party opening them to go between the cars, whether the pin is raised with the chain and crank or with the hand.
In this case, it appears from the evidence that the plaintiff had raised the pin with his hand and was out of danger, and would not have been hurt, but for the fact that he discovered, on the approach of the car' which was to cause the impact, and which was to be coupled with the caboose, that the draw-head to which the automatic coupler was attached was not in the center of the car, and he kicked it to put it in the center so as to strike the draw-head of the caboose, and in doing this his foot was caught and he was injured. The plaintiff testified: “I took my fingers to pull up the draw pin to open the lip of the coupler, and when I had found that the bumper on the draw head was towards me, and I saw it was not in the center, I looked at the other cars and saw that the bumper on them was not open, but was closed. If they had been open, I would have opened the lip and stood outside, and it would have made its own coupling. I saw how the situation was, and I had to push my foot down and push this bumper in the center.” In order to allow for the curves in the road, it is necessary to allow the draw heads or “bumpers,” as they seem to be called by the plaintiff, to have a small lateral play. And when they are uncoupled on a curve, they are sometimes left standing out of the center. This can not be prevented. But it is utterly impossible for a, man to raise this pin with his foot by kicking, or otherwise. And while I agree to the doctrine in the Greenlee case and in the Troxler case, as I understand them, I can not agree that they apply to the facts in this case. I agree that the defendant was guilty *576of negligence in allowing this chain to remain out of repair for so long a time. But this does not entitle the plaintiff to recover, unless it caused the injury. Negligence alone does not give a right of action. The negligence complained of must be the cause of the injury. I never supposed that it would be contended that the cases of Greenlee and Troxler would entitle an employee of a railroad company to recover damages for any injury he might, receive from the company while in its employment, whether the defective coupler had anything to do with the injury or not. It seems to> me that it might as well be held that if the plaintiff had been lying on top of the car asleep, and the jar of the impact had caused him to fall off and break his leg, he might recover because the coupler was out of fix, as to hold that tire plaintiff can recover for the injury in this case, when the defective coupler had nothing at all to do with the injury.
I am compelled to treat this matter coolly in the discharge of my duty as I understand it, without any effort to create sensation or alarm, and without conflicting with the cases of Greenlee and Troxler. In my opinion, the petition ought to be allowed.